


--------------------------------------------------------------------------------

EXHIBIT 10.1


2012 STOCK OPTION PLAN
OF
PARAMETRIC SOUND CORPORATION


1.           Purposes of the Plan
 
The purposes of the 2012 Stock Option Plan (the “Plan”) of Parametric Sound
Corporation, a Nevada corporation (the “Company”), are to:
 
(a) Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;
 
(b) Encourage selected employees, directors and consultants to accept or
continue employment or association with the Company or its Subsidiaries; and
 
(c) Increase the interest of selected employees, directors and consultants in
the Company’s welfare through participation in the growth in value of the common
stock of the Company (the “Shares”).
 
Options granted under the Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
or “non-qualified stock options” (“NQSOs”).
 
The Plan supersedes the Company’s existing 2010 Stock Option Plan (the “Prior
Plan”) with respect to future Options, and on and after the Effective Date, no
further grants shall be made under the Prior Plan, which plan shall remain in
effect solely as to outstanding Options thereunder.
 
2.           Eligible Persons
 
Every person who at the date of grant of an Option is an employee of the Company
or of any Subsidiary (as defined below) of the Company is eligible to receive
NQSOs or ISOs under the Plan.  Every person who at the date of grant is a
consultant to, or non-employee director of, the Company or any Subsidiary (as
defined below) of the Company is eligible to receive NQSOs under the Plan.  The
term “Subsidiary” as used in the Plan means a subsidiary corporation as defined
in the applicable provisions (currently Sections 424(f), respectively) of the
Code.  The term “employee” (within the meaning of Section 3401(c) of the Code)
includes an officer or director who is an employee of the Company.  The term
“consultant” includes persons employed by, or otherwise affiliated with, a
consultant to the Company.
 
3.           Stock Subject to the Plan; Maximum Number of Grants
 
Subject to the provisions of Section 6(a)(i) of the Plan, the total number of
Shares which may be issued under Options granted pursuant to the Plan shall not
exceed the sum of (a) three million (3,000,000) Shares plus (b) any Shares that
were authorized for issuance under the Prior Plan that, as of the Effective
Date, remain available for issuance under the Prior Plan (not including any
Shares that are subject to outstanding Options under the Prior Plan or any
Shares that were issued pursuant to Options granted under the Prior Plan) plus
(c) any Shares subject to outstanding Options under the Prior Plan that on or
after the Effective Date cease for any reason to be subject to such Options
(other than by reason of exercise or settlement of the Options to the extent
they are exercised for or settled in vested and nonforfeitable shares). The
Shares covered by the portion of any grant under the Plan which expires
unexercised shall become available again for grants under the Plan.
 

 
1

--------------------------------------------------------------------------------

 
 
4.           Administration
 
(a) The Plan shall be administered by either the Board of Directors of the
Company (the “Board”) or by a committee (the “Committee”) to which
administration of the Plan, or of part of the Plan, may be delegated by the
Board (in either case, the “Administrator”).  The Board shall appoint and remove
members of such Committee, if any, in its discretion in accordance with
applicable laws. If necessary in order to comply with Rule 16b-3 under the
Exchange Act and Section 162(m) of the Code, the Committee shall, in the Board’s
discretion, be comprised solely of “non-employee directors” within the meaning
of said Rule 16b-3 and “outside directors” within the meaning of Section 162(m)
of the Code. The foregoing notwithstanding, the Administrator may delegate
nondiscretionary administrative duties to such employees of the Company as it
deems proper, and the Board, in its absolute discretion, may at any time and
from time to time exercise any and all rights and duties of the Administrator
under the Plan.
 
(b) Subject to the other provisions of the Plan, the Administrator shall have
the authority to, in its discretion: (i) grant Options; (ii) determine the fair
market value of the Shares subject to Options; (iii) determine the exercise
price of Options granted; (iv) determine the persons to whom, and the time or
times at which, Options shall be granted, and the number of shares subject to
each Option; (v) interpret the Plan; (vi) prescribe, amend and rescind rules and
regulations relating to the Plan; (vii) determine the terms and provisions of
each Option granted (which need not be identical), including but not limited to,
the time or times at which Options shall be exercisable; (viii) with the consent
of the optionee, to modify or amend any Option; (ix) defer (with the consent of
the optionee) the exercise date of any Option; (x) authorize any person to
execute on behalf of the Company any instrument evidencing the grant of an
Option; and (xi) make all other determinations deemed necessary or advisable for
the administration of the Plan.  The Administrator may delegate nondiscretionary
administrative duties to such employees of the Company as it deems proper.
 
(c) All questions of interpretation, implementation, and application of the Plan
shall be determined by the Administrator.  Such determinations shall be final
and binding on all persons.
 
5.           Granting of Options; Option Agreement
 
(a) No Options shall be granted under the Plan after 10 years from the date of
adoption of the Plan by the Board.
 
(b) Each Option shall be evidenced by a written stock option agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom such Option is granted.
 
(c) The stock option agreement shall specify whether each Option it evidences is
an NQSO or an ISO.
 
6.           Terms and Conditions of Options
 
Each Option granted under the Plan shall be subject to the terms and conditions
set forth in Section 6(a). NQSOs shall also be subject to the terms and
conditions set forth in Section 6(b), but not those set forth in Section 6(c).
ISOs shall also be subject to the terms and conditions set forth in Section (c),
but not those set forth in Section 6(b).
 
(a) Terms and Conditions to Which All Options Are Subject.  All Options granted
under the Plan shall be subject to the following terms and conditions:
 

 
2

--------------------------------------------------------------------------------

 



(i) Changes in Capital Structure.  Subject to Section 6(a)(ii), if the stock of
the Company is changed by reason of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Board in (1) the number and class of shares of
stock subject to the Plan and each Option outstanding under the Plan, and (2)
the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments.  Each such adjustment shall be subject to approval by the Board in
its sole discretion.
 
(ii) Corporate Transactions.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each optionee at
least 30 days prior to such proposed action.  To the extent not previously
exercised, all Options will terminate immediately prior to the consummation of
such proposed action; provided, however, that the Administrator, in the exercise
of its sole discretion, may permit exercise of any Options prior to their
termination, even if such Options were not otherwise exercisable.  In the event
of a merger or consolidation of the Company with or into another corporation or
entity in which the Company does not survive, or in the event of a sale of all
or substantially all of the assets of the Company in which the stockholders of
the Company receive securities of the acquiring entity or an affiliate thereof,
all Options shall be assumed or equivalent options shall be substituted by the
successor corporation (or other entity) or a parent or subsidiary of such
successor corporation (or other entity); provided, however, that if such
successor does not agree to assume the Options or to substitute equivalent
options therefor, the Administrator, in the exercise of its sole discretion, may
permit the exercise of any of the Options prior to consummation of such event,
even if such Options were not otherwise exercisable.
 
(iii) Time of Option Exercise.  Subject to Section 5 and Section 6(c)(iii),
Options granted under the Plan shall be exercisable in accordance with a
schedule as specified in the written stock option agreement relating to such
Option. In any case, no Option shall be exercisable until a written stock option
agreement in form satisfactory to the Company is executed by the Company and the
optionee.
 
(iv) Option Grant Date.  The date of grant of an Option under the Plan shall be
the date as of which the Administrator approves the grant.
 
(v) Nontransferability of Option Rights.  Except with the express written
approval of the Administrator which approval the Administrator is authorized to
give only with respect to NQSOs, no Option granted under the Plan shall be
assignable or otherwise transferable by the optionee except by will, by the laws
of descent and distribution or pursuant to a qualified domestic relations
order.  During the life of the optionee, an Option shall be exercisable only by
the optionee.
 
(vi) Payment.  Except as provided below, payment in full, in cash, shall be made
for all stock purchased at the time written notice of exercise of an Option is
given to the Company, and proceeds of any payment shall constitute general funds
of the Company.  The Administrator, in the exercise of its absolute discretion,
may authorize any one or more of the following additional methods of payment:
 
(1) delivery by the optionee of Shares already owned by the optionee for all or
part of the Option price, provided the fair market value (determined as set
forth in Section 6(a)(x)) of such Shares being delivered is equal on the date of
exercise to the Option price, or such portion thereof as the optionee is
authorized to pay by delivery of such stock;
 
(2) the surrender of Shares then issuable upon exercise of the Option, provided
the fair market value (determined as set forth in Section 6(a)(x)) of such
Shares is equal on the date of exercise to the Option price, or such portion
thereof as the optionee is authorized to pay by surrender of such stock;
 

 
3

--------------------------------------------------------------------------------

 





 
(3) cancellation of indebtedness of the Company to the optionee or waiver of
compensation due or accrued to optionee for services rendered; and
 
(4) if and so long as the Shares are registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Administrator to deliver promptly
to the Company the aggregate amount of proceeds to pay the option exercise price
and any withholding tax obligations that may arise in connection with the
exercise, all in accordance with the regulations of the Federal Reserve Board.
 
(vii) Termination of Employment or Service.  If for any reason other than death
or permanent and total disability, an optionee ceases to be employed by, a
consultant to, or non-employee director of the Company or any of its
Subsidiaries (such event being called a “Termination”), Options held at the date
of Termination (to the extent then exercisable) may be exercised in whole or in
part at any time within three months of the date of such Termination, or such
other period of not less than 30 days after the date of such Termination as is
specified in the Option Agreement or by amendment thereof (but in no event after
the Expiration Date); provided, however, that if such exercise of the Option
would result in liability for the optionee under Section 16(b) of the Exchange
Act, then such three-month period automatically shall be extended until the
tenth day following the last date upon which optionee has any liability under
Section 16(b) (but in no event after the Expiration Date).  If an optionee dies
or becomes permanently and totally disabled (within the meaning of Section
22(e)(3) of the Code) while employed by a consultant to, or non-employee
director of the Company or a Subsidiary or within the period that the Option
remains exercisable after Termination, Options then held (to the extent then
exercisable) may be exercised, in whole or in part, by the optionee, by the
optionee’s personal representative or by the person to whom the Option is
transferred by devise or the laws of descent and distribution, at any time
within twelve months after the death or twelve months after the permanent and
total disability of the optionee or any longer period specified in the Option
Agreement or by amendment thereof (but in no event after the Expiration Date).
For purposes of this Section 6(a)(vii), an optionee’s employment, consultancy or
directorship shall not be deemed to terminate by reason of sick leave, military
leave or other leave of absence approved by the Administrator, if the period of
any such leave does not exceed 90 days or, if longer, if the optionee’s right to
employment, consultancy or directorship by the Company or any Subsidiary
following such leave is guaranteed either contractually or by statute.
 
(viii) Withholding and Employment Taxes.  At the time of exercise of an Option
and as a condition thereto, or at such other time as the amount of such
obligations becomes determinable (the “Tax Date”), the optionee shall remit to
the Company in cash all applicable federal and state withholding and employment
taxes.  Such obligation to remit may be satisfied, if authorized by the
Administrator in its sole discretion, after considering any tax, accounting and
financial consequences, by the optionee’s (1) delivery of a promissory note in
the required amount on such terms as the Administrator deems appropriate, (2)
tendering to the Company previously owned Shares or other securities of the
Company with a fair market value equal to the required amount, or (3) agreeing
to have Shares (with a fair market value equal to the required amount) which are
acquired upon exercise of the Option withheld by the Company.
 
(ix) Other Provisions.  Each Option granted under the Plan may contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator, and each ISO granted under the Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.
 

 
4

--------------------------------------------------------------------------------

 





 
(x) Determination of Value.  For purposes of the Plan, the fair market value of
Shares or other securities of the Company shall be determined as follows:
 
(1) Fair market value shall be the closing price of such stock on the date
before the date the value is to be determined on the principal recognized
securities exchange or recognized securities market on which such stock is
reported, but if selling prices are not reported, its fair market value shall be
the mean between the high bid and low asked prices for such stock on the date
before the date the value is to be determined (or if there are no quoted prices
for such date, then for the last preceding business day on which there were
quoted prices).
 
(2) In the absence of an established market for the stock, the fair market value
thereof shall be determined in good faith by the Administrator, with reference
to the Company’s net worth, prospective earning power, dividend-paying capacity
and other relevant factors, including the goodwill of the Company, the economic
outlook in the Company’s industry, the Company’s position in the industry, the
Company’s management and the values of stock of other corporations in the same
or similar line of business.
 
(xi) Option Term.  Subject to Section 6(c)(iii), no Option shall be exercisable
more than 10 years after the date of grant, or such lesser period of time as is
set forth in the stock option agreement (the end of the maximum exercise period
stated in the stock option agreement is referred to in the Plan as the
“Expiration Date”).
 
(b) Terms and Conditions to Which Only NQSOs Are Subject.  Options granted under
the Plan which are designated as NQSOs shall be subject to the following terms
and conditions:
 
(i) Exercise Price.
 
(1) To the extent required by applicable laws, rules and regulations and except
as set forth in Section 6(b)(i)(2), the exercise price of an NQSO shall be not
less than 85% of the fair market value (determined in accordance with Section
6(a)(x)) of the stock subject to the Option on the date of grant.
 
(2) To the extent required by applicable laws, rules and regulations, the
exercise price of a NQSO granted to any person who owns, directly or by
attribution under the Code (currently Section 424(d)), stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or of any Subsidiary (a “Ten Percent Stockholder”) shall in no event
be less than 110% of the fair market value (determined in accordance with
Section 6(a)(x)) of the stock covered by the Option at the time the Option is
granted.
 
(c) Terms and Conditions to Which Only ISOs Are Subject. Options granted under
the Plan which are designated as ISOs shall be subject to the following terms
and conditions:
 
(i) Exercise Price.
 
(1) Except as set forth in Section 6(c)(i)(2), the exercise price of an ISO
shall be determined in accordance with the applicable provisions of the Code and
shall in no event be less than the fair market value (determined in accordance
with Section 6(a)(x)) of the stock covered by the Option at the time the Option
is granted.
 
(2) The exercise price of an ISO granted to any Ten Percent Stockholder shall in
no event be less than 110% of the fair market value (determined in accordance
with Section 6(a)(x)) of the stock covered by the Option at the time the Option
is granted.
 
(ii) Disqualifying Dispositions.  If stock acquired by exercise of an ISO
granted pursuant to the Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two years
from the date of grant of the Option or within one year after the transfer such
stock on exercise of the Option), the holder of the stock immediately before the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the Option
as the Company may reasonably require.
 

 
5

--------------------------------------------------------------------------------

 



(iii) Shares Initially Exercisable During Any Year. The aggregate fair market
value (determined as set forth in Section 6(a)(x) with respect to each ISO at
the time such ISO is granted) of the Shares with respect to which an ISO is
exercisable for the first time by an optionee during any calendar year (under
this Plan or any other plan of the Company or an affiliate thereof) shall not
exceed $100,000.
 
(iv) Term.  Notwithstanding Section 6(a)(xi), no ISO granted to any Ten Percent
Stockholder shall be exercisable more than five years after the date of grant.
 
7.           Manner of Exercise
 
(a) An optionee wishing to exercise an Option shall give written notice to the
Company at its principal executive office, to the attention of the officer of
the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6(a)(vi) and
6(a)(viii). The date the Company receives written notice of an exercise
hereunder accompanied by payment of the exercise price will be considered as the
date such Option was exercised.
 
(b) Promptly after receipt of written notice of exercise of an Option and the
payments called for by Section 7(a), the Company shall, without stock issue or
transfer taxes to the optionee or other person entitled to exercise the Option,
deliver to the optionee or such other person a certificate or certificates for
the requisite number of shares of stock.  An optionee or permitted transferee of
the Option shall not have any privileges as a stockholder with respect to any
shares of stock covered by the Option until the date of issuance (as evidenced
by the appropriate entry on the books of the Company or a duly authorized
transfer agent) of such shares.
 
8.           Employment or Consulting Relationship
 
Nothing in the Plan or any Option granted hereunder shall interfere with or
limit in any way the right of the Company or of any of its Subsidiaries to
terminate any optionee’s employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Subsidiaries.
 
9.           Conditions Upon Issuance of Shares
 
Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended (the “Securities Act”).
 
10.           Non-Exclusivity of the Plan
 
The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.
 
11.           Amendments to the Plan
 
The Board may at any time amend, alter, suspend or discontinue the Plan. Without
the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options except to conform the
Plan and ISOs granted under the Plan to the requirements of federal or other tax
laws relating to incentive stock options.  No amendment, alteration, suspension
or discontinuance shall require stockholder approval unless (a) such amendment
seeks to reduce the exercise price of outstanding Options or the price at which
Options may be granted below the price provided for in Section 6, (b)
stockholder approval is required by law or under applicable listing requirements
or to preserve incentive stock option treatment for federal income tax purposes,
or (c) the Board otherwise concludes that stockholder approval is advisable.
 

 
6

--------------------------------------------------------------------------------

 



12.           Effective Date of Plan; Termination
 
This Plan was adopted by the Board and became effective as of December 29, 2012,
(the “Effective Date”); provided, however, that no Option shall be exercisable
unless and until written consent of the stockholders of the Company, or approval
of stockholders of the Company voting at a validly called stockholders’ meeting,
is obtained within twelve months after adoption by the Board.  If such
stockholder approval is not obtained within such time, Options granted hereunder
shall be of the same force and effect as if such approval was obtained except
that all ISOs granted hereunder shall be treated as NQSOs. Options may be
granted and exercised under the Plan only after there has been compliance with
all applicable federal and state securities laws.  The Plan shall terminate
within ten years from the date of its adoption by the Board.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------